DETAILED ACTION
This office action is in response to communication filed on 5 February 2021.

Claims 1 – 60 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 60 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite determining that tasks are available for pairing with agents, generating a pairing request, transmitting the pairing request to an external pairing system, receiving a pairing response from the external pairing system based on the request, connecting pairings among tasks and agents based on the pairing response, wherein the pairing request includes information that determines time-based ordering of tasks or agents. Dependent claims further limit abstract ideas in independent claims by defining as a contact center, specifying that the pairing request identifies tasks and available agents, a mirror image of the system is maintained, and that the pairing request is non-looping.  These functions amount to the mental process of decision making and the certain method of organizing human activity including managing interactions between people.  Mental processes and certain methods of organizing human activity are defined as abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. This judicial exception is not integrated into a practical application because the claims are directed to abstract ideas with additional generic computer elements such as a computer processor, application programming interface, and processor readable medium. Generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generic computer elements claimed are non-specific and serve as merely a simple application of generic computer technology to an otherwise abstract idea. One could make assignments or pairing requests for tasks with agents in an entirely manual process by making decisions and then transmit decisions by communicating face to face. These claimed computer components appear to describe simple functions of receiving and calculating data. This is a well- understood, routine, and conventional use of computer components as recognized by court decisions in MPEP § 2106.05(d), specifically Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 4, 6 – 9, 11 – 14, 16 – 19, 21 – 24, 26 – 29, 31, 33 – 34, 36, 38 – 39, 41, 43 – 44, 46, 48 – 49, 51, 53 – 54, 56, and 58 – 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. P.G. Pub. 2016/0080573 (hereinafter, Chishti).

Regarding claim 1, Chishti teaches a method for determining a pairing in a task assignment system, comprising: 
determining, by at least one computer processor communicatively coupled to and configured to operate in the task assignment system, that a set of one or more tasks is available for pairing with a set of one or more available agents (¶¶ 3-4, “A typical contact center algorithmically assigns contacts arriving at the contact center to agents available to handle those contacts. At times, the contact center may have agents available and waiting for assignment to inbound or outbound contacts (e.g., telephone calls, Internet chat sessions, email). At other times, the contact center may have contacts waiting in one or more queues for an agent to become available for assignment. In some typical contact centers, contacts are assigned to agents ordered based on time of arrival, and agents receive contacts ordered based on the time when those agents became available. This strategy may be referred to as a “first-in, first-out”, “FIFO”, or “round-robin” strategy. In some contact centers, contacts or agents are assigned into different “skill groups” or “queues” prior to applying a FIFO assignment strategy within each such skill group or queue.”); 
generating, by the at least one computer processor, a pairing request based on the determining (¶ 67, “an agent's percentile may be determined at the time the agent becomes available within the contact center. In other embodiments, a percentile may be determined at a later point in time, such as when a request for a pairing is made.”); 
transmitting, by the at least one computer processor, over an application programming interface, the pairing request to an external pairing system (¶ 78, “The contact center system 700 may also be communicatively coupled to an integrated service from, for example, a third party vendor. In the example of FIG. 5, behavioral pairing module 600 may be communicatively coupled to one or more switches in the switch system of the contact center system 700, such as central switch 710, contact center switch 720A, or contact center switch 720B. In some embodiments, switches of the contact center system 700 may be communicatively coupled to multiple behavioral pairing modules. In some embodiments, behavioral pairing module 740 may be embedded within a component of a contact center system (e.g., embedded in or otherwise integrated with a switch).”); 
receiving, by the at least one computer processor, over the application programming interface, a pairing response from the external pairing system based on the pairing request (¶ 71, “At block 640, modules within the contact center system may cause the contact and agent of the contact-agent pair to be connected with one another. For example, a behavioral pairing module may indicate that an ACD system or other routing device may distribute a particular contact to a particular agent.”) (Examiner note: receiving is equivalent to distributing); and 
connecting, by the at least one computer processor, a set of pairings among the set of tasks and the set of agents based on the pairing response  (¶ 71, “At block 640, modules within the contact center system may cause the contact and agent of the contact-agent pair to be connected with one another. For example, a behavioral pairing module may indicate that an ACD system or other routing device may distribute a particular contact to a particular agent.”) (¶ 76, “a logged-in agent may be available and waiting to be connected to a contact”), 
wherein the pairing request includes information that determines a time-based ordering of the set of agents (¶ 4, “agents receive contacts ordered based on the time when those agents became available”).

Regarding claim 2, Chishti teaches the method of claim 1, wherein the pairing request includes information that determines a time-based ordering of the tasks  (¶ 4, “contacts are assigned to agents ordered based on time of arrival, and agents receive contacts ordered based on the time when those agents became available. This strategy may be referred to as a “first-in, first-out”, “FIFO”, or “round-robin” strategy.”) (¶ 36, “FIFO may also order queues of contacts where higher priority contact types may be positioned in a queue ahead of lower priority contact types.”).

Regarding claim 3, Chishti teaches the method of claim 1, wherein the task assignment system is a contact center system (abstract, “Techniques for behavioral pairing in a contact center system are disclosed. In one particular embodiment, the techniques may be realized as a method for pairing in a contact center”).

Regarding claim 4, Chishti teaches the method of claim 1, wherein the pairing request identifies the set of one or more tasks and the set of one or more available agents (¶ 3, “A typical contact center algorithmically assigns contacts arriving at the contact center to agents available to handle those contacts. At times, the contact center may have agents available and waiting for assignment to inbound or outbound contacts (e.g., telephone calls, Internet chat sessions, email). At other times, the contact center may have contacts waiting in one or more queues for an agent to become available for assignment.”) (¶ 46, “hypothetical Queue 200 serves two types of contacts: “40% Contacts” that contribute a 40% probability towards a purchase, and “20% Contacts”. Queue 200 also has two agents: an “80% Agent” that contributes an 80% probability towards a sale, and a “60% Agent”. Notably, both 40% Contacts and 20% Contacts are closer in their chosen metric to the 60% Agent than to the 80% Agent.”).

Regarding claims 6, 11, 31, 36, and 41, the claims recite substantially similar limitations to claim 1.  Therefore, claims 6, 11, 31, 36, and 41 are similarly rejected for the reasons set forth above with respect to claim 1.

Regarding claims 16, 17, 21, 22, 26, 27, 46, 51, and 56, the claims recite substantially similar limitations to claims 1 and 2 in combination.  Therefore, claims 16, 17, 21, 22, 26, 27, 46, 51, and 56 are similarly rejected for the reasons set forth above with respect to claims 1 and 2 in combination.

Regarding claims 7 and 12, the claims recite substantially similar limitations to claim 2.  Therefore, claims 7 and 12 are similarly rejected for the reasons set forth above with respect to claim 2.

Regarding claims 8, 13, 18, 23, 28, 33, 38, 43, 48, 53, and 58, the claims recite substantially similar limitations to claim 3.  Therefore, claims 8, 13, 18, 23, 28, 33, 38, 43, 48, 53, and 58 are similarly rejected for the reasons set forth above with respect to claim 3.

Regarding claims 9, 14, 19, 24, 29, 34, 39, 44, 49, 54, and 59, the claims recite substantially similar limitations to claim 4.  Therefore, claims 9, 14, 19, 24, 29, 34, 39, 44, 49, 54, and 59 are similarly rejected for the reasons set forth above with respect to claim 4.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Chishti in view of U.S. Patent 7,039,166 (hereinafter, Peterson).

Regarding claim 5, Chishti teaches the method of claim 1, but does not explicitly teach a non-looping request.  However, in the analogous art of call processing center management, Peterson teaches wherein the pairing request is a non-looping request (abstract, “A system for visually representing user behavior within an interactive voice response (IVR) system of a call processing center”) (col 8, lines 36-45, “A call typically begins with a dialog with an automated (IVR) system, called the IVR system-caller dialog, which may be followed by a dialog with a live agent, called the agent-caller dialog.”) (col 34, lines 19-29, “In such clustered user-path diagrams, nodes may represent clusters of states. The counts for a clustered user path diagram are obtained by adding up counts for all states in a cluster, and by eliminating loops, i.e., transitions between two states that belong to the same cluster.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the caller (task) and agent pairing of Chishti with the caller and agent pairing with loop elimination of Peterson.  This combination would have yielded a predictable result because Peterson contains the same general functionality of pairing callers or tasks with agents in a call center, but it explicitly discloses non-looping or removing the busy-wait as described in Applicant’s specification.  Peterson has additional functionality that seamlessly removes busy-wait times through their IVR system, to prevent a busy-wait time.  Combining these references would merely add functionality and not alter any existing functionality in either.
	
Regarding claims 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, and 60, the claims recite substantially similar limitations to claim 5.  Therefore, claims 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, and 60 are similarly rejected for the reasons set forth above with respect to claim 5. 

Claims 32, 37, 42, 47, 52, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Chishti in view of U.S. P.G. Pub. 2014/0270133 (hereinafter, Conway).

Regarding claim 32, Chishti teaches the method of claim 31, but does not teach a mirror image of the system state.  However, in the analogous art of call center routing, Conway teaches wherein the external pairing system maintains a mirror image of a state of the task assignment system (¶ 6, “A customer calls, or otherwise communicates with a contact center. Using identifying origination data from the customer communication, the personality type of the customer is predicted. Agents available to handle the customer communication are also determined and ranked. A routing recommendation is provided based on the predicted personality type and the available agent's proficiency at handling customers with the predicted personality type. In some instances, real-time customer-agent interaction may be analyzed to determine whether the customer communication should be re-routed to another agent.”) (¶ 41, “In various embodiments, one or more copies of the database module 305 may be housed close to or in the contact center 100 to decrease the time needed to transfer the information from the database module 305 to the routing module 315 (when the routing module 315 is integrated in contact center 100), and to help minimize router decision time. The original may be stored at an analytics center or datafarm site. Because the database module 305 is typically very large, the data should be carefully structured so that the database module 305 can return results within a very short period of time, as the data returned from the database module 305 is used to route the customer communication or task to an agent. When the original or a copy are stored near the contact center 100, the database module 305 may be mirrored at the contact center 100 to improve result times, and any copies may be updated periodically (e.g., weekly) with new customer data.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the caller (task) and agent pairing of Chishti with the mirrored task system of Conway.  This combination would have yielded a predictable result because Conway also discloses assigning of callers or tasks to agents, but it adds the capability to mirror a state of task assignment system.  Conway and Chishti would not alter each other’s functionality if combined, but Conway would merely offer additional functionality that would be advantageous to have as a feature of Chishti because it provides a backup in case of system disruption.

Regarding claims 37, 42, 47, 52, and 57, the claims recite substantially similar limitations to claim 32.  Therefore, claims 37, 42, 47, 52, and 57 are similarly rejected for the reasons set forth above with respect to claim 32.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/           Primary Examiner, Art Unit 3623